Citation Nr: 0205284	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  96-45 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a psychiatric disability, to include paranoid 
schizophrenia.

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for residual eye injury claimed as double vision.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In December 2001, the appellant submitted a request for a 
Travel Board hearing more than 90 days after he was notified 
that his claims had been certified to the Board for appellate 
review.  He was notified by the Board that pursuant to 
regulations, his request had to establish that there was good 
cause for the delay in requesting the hearing.  38 C.F.R. § 
20.1304(b) (2001).  In January 2002, the veteran's motion 
explaining the delay in his request for a Travel Board 
hearing was received and reviewed by the undersigned, who has 
authority to rule on this motion.  38 C.F.R. § 19.3(a) 
(2001).  Accordingly, good cause having been shown, and the 
veteran's request for a Travel Board hearing is granted by 
the undersigned Board Member, pursuant to the following 
remand. 38 C.F.R. § 20.1304(b)(2).


REMAND

In January 2002, the veteran successfully petitioned for a 
Travel Board hearing and the RO should proceed to schedule 
him for such a hearing.  38 C.F.R. § 20.704 (2001).

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran, in 
accordance with the docket number of this 
case, for a hearing before a Member of 
the Board at the RO.

Thereafter, the case should be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



